Citation Nr: 0811168	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to October 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to Chapter 31 
vocational rehabilitation benefits.

The veteran was scheduled for a Travel Board hearing to be 
held in January 2007, but failed to report.  She has not 
indicated that she wishes to have another hearing, nor has 
she provided a good cause reason for her failure to report.


FINDINGS OF FACT

1.  The veteran is currently service-connected for residuals 
of encephalitis, to include disequilibrium and infrequent 
headaches (10 percent disabling), post-operative laparotomay 
(noncompensable), bilateral cystectomy (noncompensable), and 
dermoid cysts (noncompensable).  

2.  The service-connected residuals of encephalitis, to 
include disequilibrium and infrequent headaches do not cause 
a serious employment handicap.


CONCLUSION OF LAW

The criteria for eligibility for vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2002); 
38 C.F.R. §§ 21.40, 21.51 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 
 
The instant case deals with vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.  It 
has been determined that the VCAA does not apply to claims 
involving vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Hence, the VCAA need not be 
considered.  

At any rate, letters from the RO/AMC dated in June 2004 
notified the veteran of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
her duties in obtaining information and evidence to 
substantiate her claim, and requested that she send in 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Factual Background & Analysis

The veteran is seeking entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31.   

Vocational training under Chapter 31, Title 38, of the United 
States Code is intended to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2007).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if he or she has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A), (B) (West 
2002); 38 C.F.R. § 21.40(b) (2007).  

An "employment handicap" is an impairment, resulting in 
substantial part from a disability described in section  
3102(1)(A) of Chapter 31, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West 2002); 38 C.F.R. § 21.51(b) (2007).  Impairment 
is defined as restrictions on employability caused by the 
veteran's service-connected and nonservice-connected 
disabilities, negative attitudes toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not impaired; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons 
within their control;

(ii) the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or

(iii) the veteran has overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his or her pattern of abilities, aptitudes 
and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based upon the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he has a history of stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

Alternatively, a veteran is entitled to a rehabilitation 
program under Chapter 31 if he or she has a service-connected 
disability rated at 10 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a "serious employment handicap."  38 U.S.C.A. § 
3102(2)(A), (B) (West 2002); 38 C.F.R. § 21.52 (2007).

Under the amended statue, the term "serious employment 
handicap" means a significant impairment, resulting in 
substantial part from a service-connected disability rated at 
10 percent or more, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  See 38 U.S.C.A. § 
3101(7) (West 2002).

A separate determination addressing whether a "serious 
employment handicap" exists shall be made in each case in 
which an employment handicap is found.  38 U.S.C.A. § 3106(a) 
(West 2002); 38 C.F.R. § 21.52(a).  A veteran who has been 
found to have an employment handicap shall be held to have a 
serious employment handicap if he has: (1) A neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling; or (2) any other service-connected disability 
rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c).

A finding of a "serious employment handicap" will normally 
not be made when a veteran's service-connected disability is 
rated at less than 30 percent disabling.  A finding of 
serious employment handicap may be made when the evidence 
shows that the veteran's service-connected disability has 
caused substantial periods of unemployment or unstable work 
history; or a pattern of maladaptive behavior, such as 
withdrawal from society or continuing dependence of 
government income or support programs.  38 C.F.R. § 21.52(e) 
(2007).

In the instant case, the veteran met with a VA vocational 
rehabilitation counselor in June 2004, in connection with her 
claim for eligibility to benefits under Chapter 31.  At the 
meeting, the veteran indicated that she enjoyed the field of 
culinary arts, but wanted to move into a management position, 
such as a supervising chef or teaching other people how to 
cook.  Towards that end, she desired to obtain her bachelor's 
degree in culinary arts.  

At the meeting, the veteran reported that the only time she 
received VA treatment for her disabilities was when she 
received her initial disability rating.  She stated that she 
saw a private physician only as needed.  The veteran further 
indicated that she occasionally experienced difficulties with 
balance and dizziness.  She denied ever having fallen, but 
indicated that she felt as though she may, if not careful.  
The veteran also stated that she was fully functioning and 
did not require any assistance.  She was able to care for her 
family and their house, with little to no interference from 
her disabilities.  

With regard to restrictions in employment, and specifically 
limitations in employment as a result of her service-
connected disabilities, the veteran reported that her work 
was hard, but she liked what she was doing.  She indicated 
that sometimes she got a little dizzy at work and had to rest 
a minute "to get herself together" for the next task.  In 
regards to the gynecological disorder, the veteran denied any 
difficulties.  While she occasionally had hot flashes, she 
indicated her hormones were under control with her prescribed 
medication.

From their meeting, the vocational rehabilitation counselor 
determined the veteran did have an employment handicap; 
specifically in that her dizzy spells on the job could be a 
hazard to herself and/or others.  Notwithstanding that 
finding, the counselor determined that the veteran had 
overcome her employment impairment as she had obtained and 
retained employment in her field, as a cook, for a number of 
years.  The counselor noted further that the veteran managed 
her disability by using her personal breaks and taking her 
time whenever she felt uneasy.  In addition, she noted that 
the veteran was currently pursuing an Associates degree in 
culinary arts to further her career.

Based upon the veteran's statements and all the evidence of 
record, the counselor determined that the veteran did not 
demonstrate "significant" signs of a serious employment 
handicap, in that she did not take a high number of 
medications, she did not lack training or education necessary 
to obtain and maintain suitable employment, and she did not 
struggle with substance abuse or a criminal history.

In the "future feasibility" section of her Counseling 
Record Narrative Report, the counselor explained further that 
in addition to the veteran's current pursuit of an Associates 
degree in culinary arts, she had already completed a 
certification program in that area, and she had been able 
obtain and retain a job in her desired field.  Significantly, 
this educational background was consistent with the veteran's 
current occupational interests and abilities.  In addition, 
the veteran's resume reflected several certifications in 
Servesafe Food Protection, Principles of Food, Beverage & 
Labor Cost Controls, Professional Baking, Supervision in the 
Hospitality Industry, and Nutrition for Foodservice and 
Culinary Professionals.  The counselor opined that the 
veteran would be able to secure a management or pre-
management position with the skills and education that she 
already had.  In sum, the veteran was able to prepare for, 
obtain, and retain employment consistent with her aptitudes 
and abilities.  

The claims file also shows that the veteran had previously 
undergone a functional capacity examination in June 2000.  
From that examination it was determined that the veteran's 
poor balance, due to prior encephalitis, would create unsafe 
conditions if she were to work as a plumber (her military 
occupational specialty) or a chef, as she desired.  
Counseling Record Narrative Reports dated in March 2001 and 
July 2001 reveal the veteran was informed that due to her 
severe balance deficit it would not be feasible for 
vocational rehabilitation and employment (VR& E) to support 
her in pursuing her goal to become a chef.  The veteran 
indicated that she did not wish to pursue another vocational 
goal and would pursue her culinary arts program even without 
VR&E support.  The claim was thereafter placed in a 
discontinued status as the veteran refused to participate in 
counseling services that would help her identify a suitable 
occupational goal that would accommodate her disability.   

After a careful review of the evidence, the Board finds that 
Chapter 31 vocational rehabilitation benefits are not 
warranted.  In the current appeal, service connection has 
been established for residuals of encephalitis, to include 
disequilibrium and infrequent headaches (rated as 10 percent 
disabling), and also for post-operative laparotomy, bilateral 
cystectomy, and dermoid cysts, (each of which is rated as 
noncompensable).  The objective evidence in the claims file 
clearly shows that the veteran has an employment handicap.  
In this regard, the 2004 VA vocational rehabilitation 
counselor specifically determined that the veteran has an 
employment handicap in that her dizzy spells on the job could 
be a hazard to herself and/or others.  In addition, the Board 
notes that the veteran had previously been determined to have 
an employment handicap due to the service-connected residuals 
of encephalitis, in 2001.

Notwithstanding this finding, vocational rehabilitation 
benefits are not warranted.  Here, the veteran is not in 
receipt of a 20 percent or greater disability rating for a 
single service-connected disability, but rather has service-
connected disabilities only rated at 10 percent.  As such, in 
order to qualify for vocational rehabilitation benefits, she 
must have a "serious employment handicap." See 38 U.S.C.A. 
§ 3102(2)(A), (B) (West 2002); 38 C.F.R. § 21.52 (2007).  

The evidence does not demonstrate that the veteran's service-
connected disabilities present a serious employment handicap.  
As an initial matter, the veteran does not have either a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or any other service-connected 
disability rated at 50 percent or more disabling.  See 38 
C.F.R. § 21.52(c).  In addition, the evidence does not 
demonstrate that her service-connected disabilities have 
caused substantial periods of unemployment or unstable work 
history; or a pattern of maladaptive behavior, such as 
withdrawal from society or continuing dependence of 
government income or support programs.  See 38 C.F.R. § 
21.52(e) (2007).  In this regard, it is observed that the 
veteran has a maintained a stable work history working as a 
cook (albeit in various restaurants) since 2001.  
Specifically, her resume shows that she was employed as a 
sauté cook from October 2001 to January 2002; and as a line 
cook from January 2002 to April 2003 and May 2003 to February 
2004.  Since March 2004, the veteran has been employed as a 
full-time line cook at a family restaurant.  There also is no 
pattern of maladaptive behavior, and no evidence that the 
veteran has withdrawn from society.  There also is no 
evidence demonstrating continuing dependence of government 
income or support programs.

The Board has considered the veteran's contentions as 
expressed in her September 2004 "Notice of Disagreement 
(NOD)."  Specifically, the veteran stated that since working 
in restaurants she had become aware that "it is not a job 
she should be doing."  She further stated that she has twice 
received stitches and has suffered burns on her hands, arms 
and foot.  She indicated that she has been able to maintain 
her employment in restaurants only by not telling prospective 
employers of her disability.  She also reported that she left 
her former position to find a less demanding job because her 
balance problem had begun to interfere with her work.  The 
veteran believed her present skills would not allow her to 
move into another part of the culinary field due to her lack 
of education.

Despite her contentions, there is no evidence of a 
significant impairment of the veteran's ability to prepare 
for, obtain, or retain employment consistent with her 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51(b) 
(2007).  The veteran has a diploma in Culinary Arts and 
Occupations and was scheduled to receive an Associates degree 
in Culinary Arts in January 2005.  She holds numerous 
technical certifications in the culinary arts field.  As 
such, there is no evidence of a significant impairment of her 
ability to prepare for suitable employment in the culinary 
arts field in a pre-management or management position.  

The veteran has obtained at least four jobs as a cook in 
various restaurants since 2001.  Thus, she has been able to 
obtain employment in her desired field based on her existing 
education and experience.  The record does not contain 
evidence such as letters of rejectment from potential 
employers.  The veteran has also not shown that she is unable 
to move into other aspects of the culinary arts due to her 
perceived lack of education.  Notably, the record indicates 
that because the veteran wanted to pursue a career as a chef, 
she has not in the past been willing to consider alternative 
employment consistent with her abilities, aptitudes, and 
interests as required under the controlling regulations.  

Finally, the veteran has been able to retain employment in 
her desired field.  The record does not show that she has 
been fired from any of her positions, nor has she provided 
letters from past employers or coworkers demonstrating that 
she was unable to successfully perform her duties.  At the 
2004 VR&E evaluation, the veteran indicated that she was able 
to manage her disability by using her personal breaks and 
taking her time whenever she felt uneasy.  She has not 
provided evidence of a significant impairment to retain 
employment consistent with her abilities, aptitudes, and 
interests.

In sum, despite the limitations posed by her service-
connected disability of residuals of encephalitis with 
disequilibrium and infrequent headaches, the veteran has 
overcome the effects of impairment of employability.  There 
is no evidence of significant impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with her abilities, aptitudes, and interests.  As 
noted, with the completion of her Associates degree, the 
veteran will be able to seek additional employment 
opportunities.  38 C.F.R. § 21.51(f)(2).

For these reasons, the Board is convinced that the veteran 
does not currently have a serious employment handicap as 
defined by regulation.  Accordingly, the requirements for 
eligibility for vocational rehabilitation training benefits 
under Chapter 31, Title 38 of the United States Code, have 
been met.



ORDER

Entitlement to vocational rehabilitation training benefits 
under the provisions of Chapter 31 of Title 38 of the United 
States Code is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


